Citation Nr: 0812773	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-27 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and N.L. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1964 to July 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for 
bilateral hearing loss and tinnitus. 

In February 2008, the veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Acting Veterans law Judge (VLJ).  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board believes that these issues must be remanded 
for further evidentiary development.  

In order to establish service connection for bilateral 
hearing loss and tinnitus there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The evidence of record contains a current diagnosis of 
bilateral hearing loss and tinnitus.  Hickson element (1) has 
therefore been satisfied with respect to both issues.

With respect to Hickson element (2), in-service disease or 
injury, the veteran has alleged exposure to artillery fire.  
Since the veteran was assigned as a mechanic assistant to an 
artillery unit, it is reasonable to assume that there was 
noise exposure.  Hickson element (2) has arguably been met. 

With respect to Hickson element (3) the only medical nexus 
opinion of record comes from March 2006 VA examination.  In 
this opinion the examiner stated that the veteran's hearing 
loss and tinnitus are not related to his military service but 
instead are a product of his post-service noise exposure.  
The examiner specifically cited to the veteran's work as a 
heavy equipment mechanic for 4 months and a foundry welder 
for 8 years, among various other jobs.  Noise exposure from 
recreational shooting and loud recreational equipment such as 
motorcycles and personal watercraft were also cited.  

During the February 2008 hearing, the veteran stated that the 
VA examiner's opinion was based on a flawed premise.  He 
alleged that the post-service employment history relied upon 
by the examiner was factually inaccurate.  Specifically, he 
argued that he has never operated a personal watercraft and 
has ridden a motorcycle only 5-6 times.  See February 2008 
hearing transcript, page 11.  The veteran further stated that 
he worked in the foundry for two years, not eight as claimed 
by the VA examiner.  Id at 10; see also February 26, 2008 lay 
statement.  Moreover, and of greater significance to the 
veteran, he testified that he worked at the foundry after 
hours and when the heavy machinery had been shut down.  See 
February 2008 hearing transcript, page 9.

As demonstrated above, the history of post-service noise 
exposure provided by the VA examiner is at odds with the 
history provided by the veteran.  Upon reviewing the March 
2006 examination report, the Board can find no basis for the 
history that was provided.  The first evidence of the 
veteran's post-service employment history was added to his 
claims folder nearly two years after the March 2006 
examination report.  Accordingly, the Board believes an 
additional examination is required.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."].

Accordingly, the case is REMANDED for the following action:

1.  VBA should schedule the veteran for an 
audiology examination.  The reviewer 
should interview the veteran and take a 
detailed history of his post-service noise 
exposure.  An opinion as to whether the 
veteran's bilateral hearing loss and 
tinnitus are at least as likely as not (a 
50 percent probability or greater) related 
to his military service must also be 
provided.  A report should be prepared and 
associated with the veteran's VA claims 
folder.

2.  VBA should then readjudicate the 
veteran's claims of entitlement to service 
connection for bilateral hearing loss and 
tinnitus.  If the benefits sought on 
appeal remain denied, in whole or in part, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

